DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and None of these references, taken alone or in any reasonable combination, teach claim 1 such as an audio bridge unit comprising an analog telephone interface comprising a plurality of analog audio line interfaces for corresponding ones of each of a plurality of analog lines, the plurality of analog audio lines comprising at least a page line and a plurality of party lines connecting the plurality of analog page/party stations together, each analog page/party station being configured to receive analog audio on the page line for output via speaker and to receive and transmit analog audio on a selected one of a plurality of party lines provided among the plurality of analog audio lines, each of the plurality of party lines being configured to receive and transmit analog audio from multiple users using the same party line from different page/party stations to engage in conversation via that same party line, the different page/party stations being chosen from the plurality of analog page/party stations and the plurality of IP-based stations; a memory device, the memory device comprising configuration data, the configuration data comprising multicast channel parameters, the multicast channel parameters designating respective ones of the multicast channels assigned to corresponding ones of the plurality of analog audio lines to configure analog channels for respective ones of the page line and the plurality of party lines and a processor device configured to process received analog audio from the one or more of the plurality of analog audio lines into digital audio transmit signals and transmit the digital audio transmit signals to one or more of the IP-based stations via corresponding ones of the multicast channels in accordance with the configuration data, and to process received digital audio from the multicast channels into analog audio transmit signals and transmit the analog audio transmit signals to the corresponding ones of the plurality of analog audio lines in accordance with the configuration data, each of the analog channels corresponding to respective ones of the plurality of party lines being configured via the configured data to generate the audio output from the multiple users of the plurality of IP-based stations with incoming digital multicast streams comprising a multicast channel assigned to that analog channel in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414